PER Curiam.
Two brothers seek leave to appeal their petitions (in almost identical language) for relief under the P. C. P. A. On May 3, 1960, they plead guilty to murder in the Circuit Court for Dorchester County, and, after hearing testimony, Chief Judge Henry determined they were guilty of second degree murder, and sentenced them to 18 years’ confinement. No appeal followed.
Their petitions were dismissed by the court below on June 2, *6471961. The applications for leave to appeal were not filed until August 11, 1961; hence they were too late. Code (1961 Cum. Supp.), Article 27, Section 64S-I.
The applications set forth eight alleged complaints, and quote the Fifth, Sixth and Fourteenth (Section 1) Amendments to the United States Constitution. Judge Henry had a full hearing upon their petitions, and he was unable to discover any merit in their contentions. After reading the petitions and the transcript of the proceedings at the hearing, we arrive at the same conclusion. For the reasons set forth in Judge Henry’s opinion and the delay in asking leave to appeal, the applications will be denied.

Applications denied.